ORDER
PER CURIAM.
Defendant, Mark Jackson, was convicted, after a jury trial, of assault in the second degree and abuse of a child. He was sentenced as a prior offender to consecutive terms of imprisonment of seven years on each count. He appeals from the judgment of conviction on each count. Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
We have reviewed defendant’s direct appeal. No jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
We also reviewed defendant’s appeal from the denial of his Rule 29.15 motion. The judgment in that proceeding is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).